Citation Nr: 1447070	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-14 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred from Leon County Emergency Medical Services (EMS) on December 23, 2011.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center on January 7, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to November 1977 and from April 1980 to September 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and February 2013 administrative decisions issued by the Fee Services Unit of the Department of Veterans Affairs (VA) Veterans Health System in North Florida/South Georgia located in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran's representative filed a motion to remand the appeal for the scheduling of a hearing before the Board at a local VA office.  The Veteran is entitled to a hearing and the claims must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2014) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



